DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 7-10 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being fully met by Oh et al (USP 7575099).
Regarding Claim 7, Oh discloses a unidirectional brake for an elevator, the unidirectional brake comprising:
a safety block 12 having a tapered wedge guide for placement about an elevator guide rail 20;
a wedge 18 configured to apply a braking force to the guide rail only upon downward movement of the elevator car; and
a biasing member 24 configured to assume an extended position and a retracted position, the biasing member positioning the wedge in the wedge guide when the biasing member is in the extended position (Figs. 2 and 3).

Regarding Claim 9, Oh discloses the actuator places the biasing member in the extended position upon a fault (loss of power, Col. 5 lines 5-12).
Regarding Claim 10, Oh discloses a second wedge 18 configured to apply a braking force to the guide rail only upon downward movement of the elevator car (Figs. 2 and 3).


Allowable Subject Matter
Claims 1-6 are allowed.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited show related teachings in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837